Title: To Thomas Jefferson from De Riario, 15 June [1786]
From: Riario, M. de
To: Jefferson, Thomas



ce Jeudi 15 Juin [1786]

Le Comr. de Riario a l’honneur de rendre ses hommages à Mr.  Jefferson, et de le remercier de son attention. Comme il compte partir dans la nuit du Samedi au Dimanche, et qu’il seroit très faché de ne pas emporter avec lui son Ouvrage sur la Virginie, il prie Mr. Jefferson de le lui envoyer broché avant six heures du soir dudit Samedi. Ce sera la lecture favorite du Commandeur pendant son voyage jusques à Turin, et il se croira fort heureux de pouvoir temoigner à l’Auteur en toute occasion son respect et sa reconnoissance.
